                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


BRENT JOSEPH FEARHEILY #514442                   CASE NO. 2:21-CV-00305 SEC P

VERSUS                                           JUDGE JAMES D. CAIN, JR.

DANNY SEMMES ET AL.                              MAGISTRATE JUDGE KAY


                                     JUDGMENT

      Before the court is a Report and Recommendation [doc. 5] of the Magistrate Judge,

recommending that the claims against defendant Danny Semmes be dismissed with

prejudice as frivolous. The court has conducted an independent review of the record, notes

the lack of objections, and finds that the report and recommendation is correct under

applicable law. Accordingly, IT IS ORDERED that the Report and Recommendation

[doc. 5] be ADOPTED and that all claims against Danny Semmes be DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The claims against

defendant Eduardo Mendoza remain pending before the court.

      THUS DONE AND SIGNED in Chambers on this 30th day of June, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
